         Case 2:20-cv-01123-CKD Document 10 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD GLASS,                                     No. 2:20-cv-1123 CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    CDCR, et al.,
15                       Defendants.
16

17            Plaintiff has requested leave to file an amended complaint. Good cause appearing, IT IS

18   HEREBY ORDERED that:

19           1. Plaintiff’s complaint (ECF No. 1) is dismissed; and

20           2. Plaintiff is granted thirty days to file an amended complaint. As to the contents of the

21   amended complaint, plaintiff should refer to the court’s December 17, 2020 order. Further, the

22   amended complaint must comply with the requirements of the Civil Rights Act, the Federal Rules

23   of Civil Procedure, and the Local Rules of Practice. The amended complaint must bear the

24   docket number assigned this case and must be labeled “Amended Complaint.” Failure to file an

25   /////

26   /////

27   /////

28   /////
                                                       1
        Case 2:20-cv-01123-CKD Document 10 Filed 01/21/21 Page 2 of 2


 1   amended complaint in accordance with this order will result in a recommendation that this action

 2   be dismissed.

 3   Dated: January 21, 2021
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7
     1
 8   glas1123.lta

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
